Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to apparatus claim 15, the claim recites the phrase “wherein the second mirror is actuated to move at least one or towards or away from the first mirror to determine a directionality of an error correction to be applied to the first mirror”.  The instant phrase amounts to a method of use of the device.  MPEP 2173.05(P)(II) explains: 
“a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).”

It is unclear whether infringement occurs when one creates a system that allows the user to use the device according to method, or whether infringement occurs when the user actually uses the device according to the method.  
With respect to claims 16-18, each of the claims recites a method step of using the device and is rejected according to the same rationale set forth above regarding claim 15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 9, 10, 11, 12, 13, 15, 20, 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chow et al. (WO 2009/070849 A1).
With respect to claims 1 and 11, Chow discloses a system and method for frequency matching a resonant cavity(Figure 2), comprising: 
providing a resonant cavity having at least a first mirror and a second mirror (mirrors 131 and 133) defining a path (130) along which light is reflected, one or both of the first mirror and the second mirror at least partially permitting light from the resonant cavity to pass therethrough, at least the second mirror being actuatable to vary the length of the path of the resonant cavity (actuator 141, servo 142, etc.)(P. 0073-0085); 
providing a light intensity meter (photodetector 121) configured to monitor an intensity of the light exiting or reflecting from the resonant cavity via the at least one of the first mirror and the second mirror;
providing a logic unit (demodulator element 123) configured to determine an error correction from the intensity of the light monitored by the light intensity meter (P. 0075-0076); and 25Millman IP ref: PMI-019 
providing a mirror actuator system configured to actuate the second mirror, at least partially based on the error correction, towards a pose relative to the first mirror at which a frequency of the light is in resonance with the length of the path (actuator 141; P. 0084).
With respect to claims 2 and 13, Chow discloses wherein the first mirror is positioned at a first end of the resonant cavity, the second mirror is positioned at a second end of the resonant cavity, and the path is defined between the first mirror and the second mirror (Figure 2).
With respect to claims 4 and 15, Chow discloses wherein the second mirror is actuated to move at least one of towards or away from the first mirror to determine a directionality of an error correction to be applied to the second mirror (Figure 1A-B; P. 0076).
With respect to claims 12, Chow discloses a piezo actuator (P. 0084).
With respect to claims 9 and 20, Chow discloses the monitoring is performed by a photosensor positioned to monitor light exiting the resonant cavity via the second mirror (Figure 2).
With respect to claims 10, and 21, Chow discloses wherein the monitoring is performed by a photosensor positioned to monitor light exiting the resonant cavity via the second mirror (Figure 4C, photosensor 222; P. 0108).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5, 6, 8, 17, 16, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (WO 2009/070849 A1).
With respect to claims 3 and 14, Chow does not specify wherein the light is infrared or near-infrared.  However, tuning infrared light resonant cavities is known in the art, and would have been obvious to one of ordinary skill in the art at the time of the to combine with the teachings thereof.
With respect to claims 5, 6, 16, and 17, Chow does not specify wherein the second mirror is constantly actuated to alternatingly move towards and away from the first mirror to determine the error correction.  However, continuous and/or intermittent error detection and adjustment would have been obvious to one of ordinary skill in the art in order to optimize resonance within the cavity over time and across changing environmental conditions known to impact calibration (e.g. temperature and humidity changes).
With respect to claims 8 and 19, Chow discloses receiving the light in the resonator cavity via the second mirror, as well as actuating the position of second mirror, and does not disclose receiving the light at the first mirror.  However, selecting the light receiving mirror as the stationary mirror or the actuating mirror is a matter of obvious design choice and would have been obvious to one of ordinary skill would have been obvious to one of ordinary skill in the art based on the design constraints of the system.
With respect to claims 7 and 18, Chow does not disclose wherein the second mirror is alternatingly unactuated when a ring-down event is occurring and oscillated in between ring-down events.  However, it is understood in the art that ring-down spectroscopy involves operating a laser in resonance with a cavity mode such that intensity builds up in the cavity due to constructive interference. The laser is then turned off in order to allow the measurement of the exponentially decaying light intensity leaking from the cavity. During this decay, light is reflected back and forth between the mirrors.  If the mirror was actuated during the ring-down event, measurement accuracy would suffer.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to perform an actuation absent a critical operation or measurement process in order to optimize performance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/Primary Examiner, Art Unit 2877